DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,653,575 to Basker et al.
Regarding Claim 1, Basker et al. teaches a method for forming an integrated circuit, the method comprising: forming a first spacer (230) on sidewalls of a first trench in a hardmask that is on a dielectric layer (Figure 2B); patterning the dielectric layer using the hardmask and the first spacer (230) as a mask to form a first channel having a cross-sectional area that is smaller than a cross-sectional area of the first trench (Figure 3B); forming a second spacer (230) on sidewalls of a second trench in the hardmask (Figure 2B); patterning the dielectric layer using the hardmask and the second spacer as a mask to form a second channel having a cross-sectional area that is smaller than a cross-sectional area of the second trench (Figure 3B); removing the hardmask, the first spacer, and the second spacer; and depositing a metal (560) into the first channel and the second channel in the dielectric layer (Figure 5B).
Regarding Claim 5, Basker et al. teaches the first channel and the second channel in the dielectric layer are substantially parallel to each other and electrically insulated from each other (See at least figures 3B and 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,653,575 to Basker et al.
Regarding Claim 6, as applied above, Basker et al. teaches the method of the invention substantially as claimed, but does not expressly teach a closest distance between the first channel and the second channel is less than 10 nanometers. owever, Basker et al. teaches the desire to scale transistors to smaller dimensions (Background). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a distance less than 10nm in order to reduce device size in the well-known manner. Further, the method of Basker et al. would reasonably be expected to scale to the claimed dimensions or else is the result of essential limitations which have not been claimed. 
	
	 
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,653,575 to Basker et al. in view of US Patent Application Publication 2009/0081815 to Yamashita et al.
Regarding Claim 15, as applied above to Claim 1, Basker et al. teaches the method of the invention substantially as claimed, but does not expressly teach a system comprising: a memory storing instructions for performing the patterning; and a processor, coupled with the memory and to execute the instructions that, when executed, cause the processor to perform operations of the method. However, automated processing using a program stored in memory and coupled with a processor is notoriously old and well known for process control in semiconductor fabrication. (See, for example, Yamashita et al. Paragraphs 35 and 36 in context) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a program stored in memory and coupled with a processor to automate the method of Basker et al. in the well-known manner.
Regarding Claim 19, Basker et al. teaches the first channel and the second channel in the dielectric layer are substantially parallel to each other and electrically insulated from each other (See at least figures 3B and 4B).
Regarding Claim 20, as applied above, Basker et al. teaches the method of the invention substantially as claimed, but does not expressly teach a closest distance between the first channel and the second channel is less than 10 nanometers. However, Basker et al. teaches the desire to scale transistors to smaller dimensions (Background). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a distance less than 10nm in order to reduce device size in the well-known manner. Further, the method of Basker et al. would reasonably be expected to scale to the claimed dimensions or else is the result of essential limitations which have not been claimed. 

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2-4, 7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716